From: Allison Davey <adavey@co.marquette.wi.us>
Sent: Friday, March 27, 2020 5:42 PM
To: Joseph Konrath <jkonrath@co.marquette.wi.us>
Subject: FW: Fwd:



From: Nicole Wollert <nicole.wollert@westfieldpioneers.org>
Sent: Friday, March 27, 2020 5:29 PM
To: Allison Davey <adavey@co.marquette.wi.us>
Subject: Fwd:

Thank you for handling this!!
Please let me know if I can help at all!

Thank you!


Nicole Wollert
Nurse of Westfield School District
608-296-2141 ext 1014 (office); 608-419-0064 (cell)




                                           EXHIBIT
                                                 3
          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 3 Document 21-1
Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 3 Document 21-1
--
David Moody
Principal
Westfield Area HS/MS




        Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 3 Document 21-1
